Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  05/23/2021  for response of the office action mailed on 02/23/2021.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 51-72 (renumbered 1-22, respectively) along with arguments presented in remarks filed on 05/23/2021 have been fully considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims 51-72 (renumbered 1-22, respectively) are allowed in light of applicant’s arguments and in light of prior art(s) of record.

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/831,462 has been reviewed and is accepted.  The terminal disclaimer has been recorded.







Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 51 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A- MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU- MIMO) initiator; and a memory to store information processed by the processor.”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “schedule  a first period during which the EDMG STA is allowed to be in a power save mode, the first period is from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and schedule  a second period during which the EDMG STA is allowed to be in the power save mode, the second period is after transmission of the BA;”, in combination with all other limitations of the claim. Claims 52-63  are allowable for depending on independent 51.
Independent claim 64 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A product comprising one or more tangible computer-readable non- transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi- Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “schedule  a first period during which the EDMG STA is allowed to be in a power save mode, the first period is from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and schedule  a second period during which the EDMG STA is allowed to be in the power save mode, the second period is after transmission of the BA.”, in combination with all other limitations of the claim.  Claims  65-70 are allowable for depending on independent  64.

Independent claim 71 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU- MIMO) initiator;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “means for setting  a first period during which the EDMG STA is allowed to be in a power save mode, the first period is from an end of the A-MPDU for the EDMG STA; means for causing the EDMG STA to transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and means for setting  a second period during which the EDMG STA is allowed to be in the power save mode, the second period is after transmission of the BA.”, in combination with all other limitations of the claim.  Claim  72  is allowable for depending on independent  71.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 51, 64  and 71 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467